20-08949-rdd    Doc 113   Filed 02/23/21 Entered 02/23/21 13:18:42       Main Document
                                       Pg 1 of 2



                         AVROM R. VANN, P.C.
                          ATTORNEY-AT-LAW
               1211 AVENUE OF THE AMERICAS-40TH FLOOR
                    NEW YORK, NEW YORK 10036-8718

                                   (212) 382-1700
AVROM R. VANN, P.C.*
                                                              FACSIMILE NO. (212) 661-6976

*MEMBER NEW YORK
AND NEW JERSEY BARS



                                                                    February 23, 2021


Hon. Robert D. Drain
Judge of the United States Bankruptcy Court
Southern District of New York
300 Quarropos Street - Suite 147
While Plaints, New York 10601

      Re:      Mosdos Chofetz Chaim, Inc.
               Case Number: Chapter 11 12-2361-rdd
               Adversary Proceeding: 20-08949-rdd

Dear Judge Drain:

       I represent Mosdos Chofetz Chaim, Inc. as one of the Plaintiffs in the above
referenced adversary proceeding.

       I am writing this letter to request that the Court adjourn the trial (the “Trial”)
of the above Adversary Proceeding without date at this time, to be rescheduled
after the Court resolves the pending motion before it for Reconsideration or
Reargument (the “Motion”). I endeavored to obtain the consent of Michael Levine
Esq. to this request; he declined to consent.

       In support of this request I respectfully call the attention of the Court to the
fact that the Motion seeks Reconsideration or Reargument from the Order of this
Court dated January 27, 2021 [DE 101], which precluded all plaintiffs from
introducing evidence at the Trial, and also seeks a stay of the Trial if the Motion is
not decided prior to the scheduled date of the Trial or if all of the relief sought in
the Motion is not granted prior to the date of the Trial.

      The Motion was timely filed in this Court on February 8, 2021. On
February 10, 2021 Michael Levine Esq. advised the court that he would be filing
opposition to the Motion. Yesterday, in his response to my request to him that he
20-08949-rdd     Doc 113        Filed 02/23/21 Entered 02/23/21 13:18:42     Main Document
                                             Pg 2 of 2


AVROM R. VANN, P.C.

Hon. Robert D. Drain
February 23, 2021

Page 2


consent to adjourn the trial date, Michael Levine, Esquire, again stated that he will
be filing opposition to the Motion. Of course, as at the moment no opposition
papers have been filed and the Court has not set a return date for the Motion.

       I respectfully submit that as long as the issues raised by the Motion are
undecided, proceeding with the Trial would not serve the best interests of judicial
economy and efficiency. This is particularly germane where the issues raised by
the Motion assert a complete denial of due process to my client and where case law
holds that the prior proceeding held by the Court is effectively a nullity.

                                                   Respectfully submitted:

                                                   AVROM R. VANN, P.C.

                                                         S/ Avrom R. Vann

                                                   By:
                                                         Avrom R. Vann, Esquire

ARV: dat
cc: All Counsel of Record
        Via Electronic Filing
